El Juez Asociado Se. MacLeary
emitió la opinión del tribunal.
El presente es un procedimiento promovido para acreditar el título de dominio de una parcela de terreno. Después de ser notificado el fiscal de la Corte de Distrito de Aguadilla, compareció y contestó, en nombre del Gobierno, á pesar del lieclio de que el Gobernador no liabía sido citado, según prescribe la ley. Por este acto el fiscal renunció á toda reclama-ción contra cualquiera defecto que pudiera haber habido en la citación. El solamente alega un punto en oposición á la reclamación hecha por el demandante, y es un defecto en la descripción de la propiedad, cuyo título se trata de perfec-cionar. Los límites y el área se describen con toda la pre-cisión exigida por la ley hipotecaria. Este caso es idéntico al de El Pueblo de Puerto Rico contra Agustín Hernández Mena, resuelto esta mañana, y por las razones expresadas en la opi-nión de la corte emitida en el referido caso, debe confirmárse-la resolución dictada por la corte inferior.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Hernández, Figueras y Wolf.